Mr. Justice Shepard delivered the opinion of the-Court. This was a distraint upon the goods and chattels of the appellee, under a distress warrant issued in the joint names of Frank C. Vierling and John V. Baxter, the appellants. The lease that was introduced in evidence was under seal, and was made by the appellant Frank C. Vierling, alone, to the appellee. When the lease was offered in evidence, it was objected to by the appellee on the ground of variance between it and the distress warrant, and the particular variance was pointed out to the court, but, apparently, because it had been testified by Vierling that he was the agent of Baxter for the premises described in the lease, the objection was overruled. It was not attempted to prove that Baxter was the owner of the premises, and the only thing the record contains from which the possible inference might be drawn that he was the owner, is that the word “ Landlord ” follows his name as subscribed to the distress warrant. Hothing that is contained in the distress warrant in any manner shows the relation of Baxter to the premises or to the lease, and nothing appears in the lease to connect him in any manner with Yierling or the premises. A district warrant in a proceeding for distraint takes the place of and stands for a declaration. When, therefore, the lease was objected to, the objection should have been sustained as being variant from the declaration, which in this case was the distress warrant. The cause, however, proceeded-—and upon a different defense—that of the illegality of purpose for which the premises were rented, i. e., that they were knowingly rented for the purpose of being used as a house of ill-fame, as the appellee testified. The verdict and judgment were for the appellee. Without considering this latter phase of the case, it is sufficient that the judgment was right on the ground that the distress proceedings were wrongly begun in the joint names of the appellants, and it is accordingly affirmed.